DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16606276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 1, 16606276 teaches an information processing device (claim 1, a signal processing device), comprising
a determination unit that determines one or more parameters constituting metadata of an object on a basis of one or more pieces of attribute information of the object (claim 1, a priority information generation unit configured to generate priority information about an audio object on a basis of a plurality of elements expressing a feature of the audio object).
The remaining independent and dependent claims can similarly be rejected using one or more of the claims of the reference application (whether alone or in combination).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a program” is not one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chon et al (US20180359586, hereinafter “Chon”).
Regarding claim 1, Chon teaches an information processing device (abstract, audio apparatus), comprising a determination unit (¶172, processor) that determines one or more parameters constituting metadata of an object on a basis of one or more pieces of attribute information of the object (¶166, 168, audio object signal may include information indicating the type of object audio signal and audio system includes information analyzer to analyze the input signal for its attribute such as gain, position, etc. [¶8-9]).
Regarding claim 2, Chon teaches wherein the parameter is position information indicating a position of the object (¶23-24, audio information can include distance information).
Regarding claim 3, Chon teaches wherein the parameter is a gain of an audio signal of the object (¶23-24, audio information can include gain information).
Regarding claim 4, Chon teaches wherein the attribute information is information indicating a type of the object (¶21, 168, audio object may include information indicating the type of audio object).
Regarding claim 5, Chon teaches wherein the attribute information is priority information indicating a priority of the object (¶167, metadata can include priority information).
Regarding claim 6, Chon teaches wherein the object is an audio object (abstract, audio object).
Regarding claim 7, Chon teaches wherein the attribute information is information indicating a sound source kind of the object (¶166, information can include type of object signal).
Regarding claim 8, Chon teaches wherein the sound source kind is information indicating a musical instrument, a voice part, or a gender of a voice (¶166, information can include type of object signal such as vocal or instrument).
Regarding claim 9, Chon teaches wherein the attribute information is information indicating an acoustic effect applied to an audio signal of the object (¶166, information can indicate whether the object audio signal is a sound effect signal).
Regarding claim 12, Chon teaches wherein the attribute information is information regarding an attribute of a content constituted by the object (¶166, information can include indication of type of audio signal [such as dialogue or commentary]).
Regarding claim 13, Chon teaches wherein the information regarding the attribute of the content is a genre of the content or the number of the objects constituting the content (¶166, 168, information can include indication of type of audio signal [such as dialogue or commentary]; user can specify which audio stream [by type] to add/remove).
Regarding claim 19, it is rejected similarly as claim 1. The method can be found in Chon (¶2, method).
Regarding claim 20, it is rejected similarly as claim 1. The medium comprising a program can be found in Chon (¶42, medium comprising a program).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (US20180359586, hereinafter “Chon”) in view of Kraemer et al (US20130202129, hereinafter “Kraemer”).
Regarding claim 10, Chon fails to explicitly teach wherein the acoustic effect is a reverberation effect.
Kraemer teaches wherein the acoustic effect is a reverberation effect (¶63, audio object attributes can include the reverberation effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio device (as taught by Chon) to analyze input audio signals for various audio attributes including reverberations (as taught by Kraemer). The rationale to do so is to be able to identify and modify specific attributes for audio signals to the user’s desires as well as providing quality of life/improvement in listening experience for the user.
Regarding claim 11, Chon in view of Kraemer teaches wherein the attribute information is information regarding a sound pressure or a pitch of an audio signal of the object (Kraemer, ¶63, audio attributes can include a roll-off which is the rate of signal level/sound pressure decay).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (US20180359586, hereinafter “Chon”) in view of Malak et al (US20150245153, hereinafter “Malak”).
Regarding claim 14, Chon fails to explicitly teach further comprising a distribution adjustment unit that adjusts a distribution of the parameters of a plurality of the objects.
Malak teaches further comprising a distribution adjustment unit that adjusts a distribution of the parameters of a plurality of the objects (¶29, Fig. 6, renderer may determine an average loudness [loudness/gain being a parameter] for each object signal to compare against a target value [i.e. for various regulations]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio system (as taught by Chon) metadata processing system (as taught by Malak). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of analyzing audio object metadata against a target value in order to conform to local broadcasting guidelines (Mala, ¶29).
Regarding claim 15, Chon in view of Malak teaches wherein the distribution adjustment unit adjusts the distribution by adjusting variance or a mean of the parameters (Malak, ¶29, 68, audio object signals may be analyzed to determine an average power or loudness of each signal; the apparatus may determine a loudness metric offset based on a comparison between the loudness metric and a target loudness metric).
Regarding claim 16, Chon in view of Malak teaches wherein the distribution adjustment unit adjusts the distribution so that the variance or the mean of the parameters is a value determined for the number of objects constituting the content, a content producer, or a genre of the content (¶29, 40, Fig. 3, audio system allows content creators to measure and reference values for payload loudness to ensure content meets standards/guidelines).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (US20180359586, hereinafter “Chon”) in view of Collins (US20110283865).
Regarding claim 17, Chon fails to explicitly teach wherein the determination unit determines the parameter by a decision tree that inputs the attribute information and outputs the parameter.
Collins teaches wherein the determination unit determines the parameter by a decision tree (¶38, known sound classification algorithms to automatically categorize an input based on the input’s various parameter(s) and determine an outcome) that inputs the attribute information and outputs the parameter (¶39, quantifiable attributes are used to “tag” input audio files based on said attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio system (as taught by Chon) such that it employs an automated sound classification system (as taught by Collins). The rationale to do so is to apply various “tags”/icons to the audio streams so the user can more easily alter their listening experience by quickly glancing at various icons of various audio streams instead of having to read the descriptions for the audio streams.
Regarding claim 18, Chon in view of Collins teaches wherein the decision tree is learned for each genre of content constituted by the object or for each content producer (Collins, ¶38, sound elements can be defined manually by someone skilled in the art such as a sound engineer or use sound classification algorithms to automatically categorize sound effects occurring in the multimedia content).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651